   Case 3:19-cv-20483-FLW-ZNQ Document 25 Filed 10/20/20 Page 1 of 1 PageID: 515




MICHAEL E. HOLZAPFEL                                                             Becker LLC
                                                                                 Eisenhower Plaza II
                                                                                 354 Eisenhower Parkway
MEMBER OF NJ BAR                                                                 Suite 1500
                                                                                 Livingston, New Jersey 07039

                                                                                 Direct:      (973) 251-8943
                                                                                 Main:        (973) 422-1100
                                                                                 Facsimile:   (973) 422-9122
                                           October 20, 2020
                                                                                 meholzapfel@becker.legal




    VIA CM/ECF
    Hon. Freda L. Wolfson, U.S.D.J.
    U.S. District Court: District of New Jersey
    402 East State Street
    Trenton, New Jersey 08608

             Re:       Haghigi v. Horizon Blue Cross Blue Shield of New Jersey
                       Case No.: 19-cv-20483 (FLW) (ZNQ)

    Dear Chief Judge Wolfson:

            Our office represents Defendant Horizon Blue Cross Blue Shield of New Jersey
    (“Horizon”). I write to advise the Court that the above-captioned matter has settled and the
    parties have entered into a Confidential Settlement Agreement and Release. Kindly enter a 60-
    day order.

            Should the Court require any additional information or have any questions, please feel
    free to contact me.

                                                   Respectfully submitted,
                                                   BECKER LLC

                                                   /s/ Michael E. Holzapfel
                                                   Michael E. Holzapfel


    MEH/maf
    cc:  Thomas J. Pryor, Esq. (via ECF)




                         NEW YORK   • NEW JERSEY   • PENNSYLVANIA • CALIFORNIA


                                             www.becker.legal
